Exhibit 10.2(d)

 

The Modification to Stock Option(s) below is applicable to the following
individuals:

 

Directors

--------------------------------------------------------------------------------

 

Employees

--------------------------------------------------------------------------------

Joseph J. Melone

 

Louis G. Lower II

William W. Abbott

 

Peter H. Heckman

Dr. Mary H. Futrell

 

Douglas W. Reynolds

Jeffrey L. Morby

 

Valerie A. Chrisman

Shaun F. O’Malley

 

Bret A. Conklin

Charles A. Parker

 

Dwayne D. Hallman

   

William S. Hinkle

   

Robert B. Joyner

   

Paul D. Andrews

   

Ann M. Caparrós

 

HORACE MANN EDUCATORS CORPORATION

 

2002 Incentive Compensation Plan

 

Modification to Stock Option(s)

 

This Agreement gives notice to                          (“Director” or
“Employee”) that, effective June 30, 2004, all stock options granted by Horace
Mann Educators Corporation (the “Company”) which are outstanding at this date
and which have not yet vested (the “Stock Options”) have been modified as
follows:

 

Accelerated Vesting: The previously unvested portion of such Stock Options is
vested in full as of June 30, 2004, so that such Stock Options are now fully
vested and exercisable; provided that, upon exercise of any portion of the Stock
Options prior to the original vesting date applicable to that portion (the
“Accelerated Option”), the shares acquired by exercise will be subject to the
Share Transfer Restrictions as set forth below.

 

Shares subject to the Share Transfer Restrictions: The Share Transfer
Restrictions apply to all of the shares acquired upon exercise of an Accelerated
Option.

 

Time at which Share Transfer Restrictions Lapse: The Share Transfer Restrictions
will lapse at the date the Accelerated Option would have become exercisable in
the absence of this modification to the Option, except that the Compensation
Committee may accelerate the time at which the Share Transfer Restrictions
lapse.

 

Rights Limited by the Share Transfer Restrictions: Prior to the lapse of the
Share Transfer Restrictions, shares subject to the Restrictions may not be sold,
transferred, assigned, pledged or hypothecated, and any attempt to do so shall
be void. The Company may retain custody of certificates representing shares
subject to the Restrictions, and place appropriate legends on such certificates.

 

Other terms of the Stock Options are unaffected and remain in full force and
effect.

 

IN WITNESS WHEREOF, HORACE MANN EDUCATORS CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.

 

DIRECTOR or EMPLOYEE

     

HORACE MANN EDUCATORS
CORPORATION

            By:                      

 